COURT OF APPEALS
                                         SECOND
DISTRICT OF TEXAS
                                                      FORT
WORTH
 
 
                                           NO. 2-08-392-CV
 
 
JIM SHAW                                                                          APPELLANT
 
                                                      V.
 
THE STATE OF TEXAS                                                            APPELLEE
                                                  ------------
 
         FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
 
                                                  ------------
 
                                  MEMORANDUM OPINION[1]
 
                                                  ------------




Appellant Jim Shaw
attempts to appeal from the trial court=s judgment signed
June 20, 2008.  Appellant timely filed a
motion for new trial, which extended the appellate deadline; his notice of
appeal was therefore due September 18, 2008.[2]  But he did not file a notice of appeal until
October 3, 2008.
On
October 7, 2008, we notified Appellant that his appeal was subject to dismissal
for want of jurisdiction unless, by October 17, 2008, he filed a response
showing a reasonable explanation for the late filing of the notice of appeal.[3]  No response has been filed.  Accordingly, we dismiss this appeal for want
of jurisdiction.[4]
PER
CURIAM
PANEL:  DAUPHINOT, HOLMAN, and GARDNER, JJ.
DELIVERED:  November 20, 2008




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P.
26.1(a)(1) (providing that notice of appeal must be filed within ninety days
after the judgment is signed if a motion for new trial is filed).


[3]See Tex. R. App. P. 10.5(b),
26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).


[4]See Tex. R. App. P. 42.3(a),
43.2(f).